SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1440
CA 14-00222
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND SCONIERS, JJ.


JASON RUPP, PLAINTIFF-APPELLANT,

                     V                                           ORDER

JEREMY BURGER, DEFENDANT-RESPONDENT.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (JESSICA REICH OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HOGAN WILLIG, PLLC, AMHERST (GEFFREY GISMONDI OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Patrick H. NeMoyer, J.), entered October 4, 2013. The
judgment granted in part the motion of defendant for summary judgment,
dismissed the complaint, determined defendant to be the fee-title
owner of disputed real property and denied the cross motion of
plaintiff for summary judgment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court